                                           Case 3:21-cv-03903-SK Document 17 Filed 09/13/21 Page 1 of 2




                                   1

                                   2

                                   3

                                   4                                   UNITED STATES DISTRICT COURT

                                   5                                  NORTHERN DISTRICT OF CALIFORNIA

                                   6

                                   7     JOHN FILLION, et al.,                               Case No. 21-cv-03903-SK
                                   8                    Plaintiffs,
                                                                                             ORDER TO SHOW CAUSE
                                   9             v.                                          REGARDING FAILURE TO
                                                                                             PROSECUTE
                                  10     U.S. BANK NATIONAL ASSOCIATION,
                                         et al.,
                                  11
                                                        Defendants.
                                  12
Northern District of California
 United States District Court




                                  13          On June 19, 2021, the Court scheduled a case management conference for September 13,

                                  14   2021. The Court required Plaintiffs to file a case management statement by September 6, 2021.

                                  15   When Plaintiffs failed to timely file a case management statement, the Clerk issued a notice

                                  16   directing Plaintiffs’ counsel to file a case management statement as soon as possible. Plaintiffs

                                  17   still failed to comply. On Monday, September 13, 2021, the Court held the case management

                                  18   conference in this matter, but Plaintiffs did not appear.

                                  19          Additionally, the Clerk has sent out four notices regarding Plaintiffs’ obligation to file a

                                  20   consent or declination to proceed before a magistrate judge, each time setting a deadline.

                                  21   Plaintiffs have not responded to any of these notices.

                                  22          Finally, the Court notes that pursuant to Federal Rule of Civil Procedure 4(m), Plaintiffs

                                  23   have an obligation to serve Defendants within ninety days of the complaint being filed.

                                  24   Defendants have not appeared, and it is not clear whether or not Plaintiffs yet have served

                                  25   Defendants.

                                  26          Therefore, the Court HEREBY ORDERS Plaintiffs TO SHOW CAUSE why this case

                                  27   should not be dismissed for failure to prosecute pursuant to Federal Rule of Civil Procedure 41(b).

                                  28   Plaintiffs shall file a written response to this Order to Show Cause by no later than September 24,
                                           Case 3:21-cv-03903-SK Document 17 Filed 09/13/21 Page 2 of 2




                                   1   2021. Plaintiffs must explain why they did not file a case management statement, appear for the

                                   2   case management conference, or respond to any of the notices regarding consent or declination.

                                   3   Additionally, Plaintiffs shall inform the Court regarding Plaintiffs’ efforts to serve Defendants.

                                   4   Plaintiffs are admonished that, if they fail to file a response to this Order to Show Cause by

                                   5   September 24, 2021, the Court will reassign this matter and issue a report and recommendation

                                   6   that this matter be dismissed for failure to prosecute.

                                   7          IT IS SO ORDERED.

                                   8   Dated: September 13, 2021

                                   9                                                     ______________________________________
                                                                                         SALLIE KIM
                                  10                                                     United States Magistrate Judge
                                  11

                                  12
Northern District of California
 United States District Court




                                  13

                                  14

                                  15

                                  16

                                  17

                                  18
                                  19

                                  20

                                  21

                                  22

                                  23

                                  24

                                  25

                                  26
                                  27

                                  28
                                                                                          2
